SILVESTRI, Senior Judge,
dissenting.
At the hearing before the Court of Common Pleas of Montgomery County (trial court) on September 20, 1993, the trial court denied DOT’s motion to quash as untimely William Paul’s (Paul) appeal from the one year suspension of his operating privilege. The trial court, after hearing the appeal on the merits, sustained the appeal and ordered DOT to rescind its suspension of Paul’s license.
DOT’s appeal to this Court does not challenge the trial court’s sustaining Paul’s appeal on the merits. The only challenge by DOT is that the trial court erred in denying its oral motion to quash Paul’s appeal, thus the merits of the appeal should not have been reached by the trial court. Because I believe that the appeal of Paul, on the record herein, was untimely and his appeal should have been quashed by the trial court for lack of jurisdiction, I file this dissent.
The facts are not in dispute and are set forth in DOT’s brief at pp. 4 — 6 as follows:1
By official notice dated and mailed March 15, 1993, DOT notified Paul that his operating privilege was scheduled to be suspended for one year, pursuant to 75 Pa. C.S. § 1547(b)(1), as a result of his reported refusal to submit to chemical testing. On or about April 19, 1993, five days after the last date on which a timely statutory appeal of the March 15, 1993, notice of suspension could have been taken, Paul filed a statutory appeal from that notice of suspension. The appeal petition bears a *714time-stamp from the Montgomery County prothonotary’s office showing that the petition was filed at 11:57 a.m. on April 19, 1998. The prothonotary’s docket entries note the date of commencement of the appeal as April 19. In his petition, Paul acknowledged receiving the Department’s March 15,1993, notice of suspension. A de novo hearing was held before Judge Ros-sanese on Paul’s statutory appeal on September 20, 1993. At that hearing, the Department’s trial counsel moved the (sic) quash Paul’s appeal as having been filed five days late. Paul’s counsel, Michael W. Cassidy, testifying under questioning from an associate, conceded that April 14, 1993 was the last day on which Paul’s appeal could have been timely filed. He testified that on April 12, 1993, a Monday, he mailed the appeal to the Montgomery County prothonotary from the Flourtown post office. Cassidy presented a proof of mailing dated April 12,1993. Cassidy also identified his cover letter, dated April 12, 1993, and a copy of the filing fee check also dated April 12.
Cassidy testified that it is his normal practice to mail documents to be filed with the court. He further testified that this is the filing method he routinely uses and that he usually receives a copy dated two days after the day of mailing. When he did not receive such a copy, Cassidy said he went to the prothonotary’s office on April 19, 1993, five days after the appeal period had expired, and found the appeal in a pile of work to be done. He said he was told it was going to be filed that day. Cassidy claimed that he was provided with written information from the first deputy prothonotary that the office had an unusually heavy backlog ... No testimony or evidence was presented to establish when the appeal was actually received by the prothonotary’s office.
Initially, it is significant to note the procedural posture of this matter at the time of the trial court’s disposition of DOT’S motion to quash. The docket entries, at r.r. la, reflect that Paul’s appeal was docketed at # 93-08044, the “Date Commenced” being 04/19/93. The docket further reveals that the matter was scheduled for hearing in July and again in August of 1993 both of which were continued until September 20, 1993 when the matter was heard.
Neither the docket entries nor the record reveals any filing by Paul, on or after April 19, 1993, to have the record corrected to reflect that the appeal was actually received by the prothonotary on or before April 14, 1993, the final filing date. Likewise, the docket entries and the record are absent a petition by Paul to the trial court to consider the appeal nunc pro tunc. Additionally, the transcript of the hearing before the trial court reveals that DOT orally motioned to quash Paul’s appeal for being untimely to which the Court replied, “[a]ll right.” (R.R. 9a). The record then demonstrates that Michael Cassidy addressed the court as follows:
Your honor, I have Michael Archie up here as my associate, and he is going to question me as to what I did as far as the filing of this appeal.
(Emphasis added).
Neither at this time, before Cassidy began to testify, did either Cassidy or Archie present to the trial court in writing or orally a motion to have the appeal filed nunc pro tunc, nor did either do so prior to the conclusion of the hearing.
The trial court, in its opinion filed on January 5, 1994 stated as follows:
Mr. Paul’s appeal should have been filed within thirty days, which would have been April 14, 1993. However, it was not filed until April 19, 1993. On September 20, 1993, Mr. Paul appeared before the undersigned for his license suspension appeal hearing. At the time, the Commonwealth moved to Quash the Appeal as late. After hearing, the undersigned found a breakdown in the Court process and allowed the motorist’s appeal.
[[Image here]]
The reasons for this Court’s decision are clearly stated in the license suspension Notes of Testimony dated September 20, 1993 on pages 8, 9 ...
(R.R. 54a, 55a).
Pages 8 and 9 of the notes of testimony, referenced by the trial court provide:
THE COURT: Let the record reflect that I find that Mr. Cassidy did, in fact, mail the appeal within sufficient time that it *715could have gotten to the Prothonotary and filed.

I do find, as a matter of fact, that the appeal had gotten to the Prothonotary’s office in sufficient time for filing within the deadline.

I find, as a matter of fact, by virtue of the Easter holidays, there was sufficient breakdown in the Court system which caused this appeal not to be filed in the appropriate time,[2] and it was a breakdown that was occasioned through no fault of Mr. Cassidy or his client.
(R.R. 15a). (Emphasis added).
The trial court, consistent with the assertions of Paul, determined, not that the appeal was untimely filed and was, nonetheless, permissible as a nunc pro tunc appeal, as the majority herein treats the matter, but rather, that the appeal was received by the protho-notary on or before April 14, 1993, i.e., the filing deadline date.3 However, the only evidence of record demonstrating when the appeal was received by the prothonotary in this matter is the April 19, 1993 date/time stamp which was affixed thereto by the prothonota-ry’s office.
First, the mailing date of an appeal is neither critical nor relevant when determining the date and time of receipt by the prothonotary’s office. See Walsh v. Tucker, 454 Pa. 175, 312 A.2d 11 (1973). Additionally, absent any evidence of when the document was actually received, the date/time stamp appearing on a document is presumptive evidence of when the document was actually received. A person who seeks to establish that a document was timely, notwithstanding a date/time stamp which appears thereon showing untimeliness, has the burden of demonstrating through competent, credible evidence, that the document was actually received by the prothonotary within the filing period. See Appeal of Farrell, 69 Pa.Commonwealth Ct. 32, 450 A.2d 266 (1982); Getz v. Pennsylvania Game Commission, Pa.Commonwealth Ct., 475 A.2d 1369 (1984).
Here, contrary to the trial court’s findings, set forth hereinabove that Paul’s appeal “had gotten to the Prothonotary’s office in sufficient time for filing within the deadline,” there is no evidence of record other than the date/time stamp affixed thereto by the pro-thonotary of when the appeal was received. Accordingly, the trial court’s failure to grant DOT’s motion to quash Paul’s appeal was in error and I would vacate the trial court’s order and remand with direction to quash Paul’s appeal.

. William Paul (Paul) in his brief to this Court, at page 2, states, ”[t]he history of the case and the nature of the appeal are correctly stated by the Commonwealth. So too are the facts, except for the Commonwealth’s statements about its objection to hearsay testimony.” (Emphasis added). We omit those facts set forth in DOT’s brief concerning its hearsay objection.


2. It should be noted that Good Friday was on April 9 in 1993 and Easter was on Sunday, April 11, 1993. While it is true that Good Friday was a state holiday and the courts, and its offices, were closed, Easter was, as always, on a Sunday when the courts are closed. Additionally, according to attorney Cassidy’s testimony, he did not mail the appeal until April 12, 1993, after the Easter holidays had ended and there is no evidence in the record of what the Court’s work load was during the previous week beginning Monday, April 5, 1993.


. It should also be noted that the majority relies upon the Supreme Court’s decision in Bass v. Commonwealth, 485 Pa. 256, 401 A.2d 1133 (1979) in affirming the trial court's decision. However, Bass was a case wherein the appellant sought leave to file an appeal nunc pro tunc for an, admittedly, untimely filed appeal. As noted, this was not the situation here. Rather, Paul claimed, and the trial court found, that his appeal was timely received by the prothonotaiy's office.
Nevertheless, in Bass, the Supreme Court carved out an exception for the prohibition of allowing untimely appeals nunc pro tunc where, as in Bass, it was demonstrated that the appeal was untimely because of the non-negligent failure to file the appeal in a timely manner due to counsel's secretary’s illness, not, as the majority states "by an operational breakdown of the attorney's internal office procedures.” The evidence adduced in Bass of such non-negligent failure to file the appeal in a timely manner was presented through counsel's secretary who testified concerning her illness and its relation to the untimely filing. Here, the majority states that "the present matter concerns a breakdown in a pro-thonotary’s filing office operations, a situation more readily verifiable and substantiated by the record than in Bass...." However, the only testimony presented in this case of a breakdown in the prothonotary's filing office operations was the hearsay testimony given by attorney Cassidy of what the first deputy prothonotary told him. Accordingly, it is not apparent that the situation here is more readily verifiable and substantiated than was the case in Bass.